                                                   Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 1 of 37



                                       1 Steven N. Kurtz, Esq. [SBN 125972]
                                         skurtz@laklawyers.com
                                       2 Anne C. Manalili, Esq. [SBN 193483]
                                         amanalili@laklawyers.com
                                       3 LEVINSON ARSHONSKY & KURTZ, LLP
                                         15303 Ventura Blvd., Suite 1650
                                       4 Sherman Oaks, CA 91403
                                         Telephone: (818) 382-3434
                                       5 Facsimile: (818) 382-3433

                                       6 Attorneys for Plaintiff OPENROAD FINANCIAL
                                         SERVICES, INC., an Oregon corporation.
                                       7

                                       8                                 UNITED STATES DISTRICT COURT
                                       9                              NORTHERN DISTRICT OF CALIFORNIA
                                      10
    LEVINSON ARSHONSKY & KURTZ, LLP




                                      11 OPENROAD FINANCIAL SERVICES, INC.,                     CASE NO.
                                         an Oregon corporation,
                                      12                                                        Assigned to Hon.
                                                        Plaintiff,
                                      13                                                        COMPLAINT FOR:
                                                 vs.
                                      14                                                            1.   Breach of Contract
                                         MCKESSON CORPORATION, a Delaware                           2.   Services Rendered
                                      15 corporation, dba MCKESSON                                  3.   Breach of Statutory Duty to Pay
                                         PHARMACEUTICAL, DOES 1 through 25,                         4.   Declaratory Relief
                                      16 inclusive,                                                 5.   Accounting
                                      17                  Defendants.
                                      18

                                      19            Plaintiff OpenRoad Financial Services, Inc., an Oregon corporation (“Plaintiff”) alleges the
                                      20 following for its Complaint:

                                      21                                PARTIES, JURISDICTION, AND VENUE
                                      22            1.    Plaintiff is, and at all relevant times hereto was, a corporation organized under the
                                      23 laws of the state of Oregon with its principal place of business located in Dallas, Oregon and is a

                                      24 citizen of the state of Oregon.

                                      25            2.    Plaintiff is informed and believes, and based thereon alleges, that Defendant
                                      26 McKesson Corporation dba McKesson Pharmaceutical (“Defendant” or “McKesson”) is, and at all

                                      27 relevant times hereto was, a corporation organized under the laws of the state of Delaware with its

                                      28 principal place of business located in Irving, Texas and is a citizen of the states of Delaware and


3028-001/910339_5.docx                                                                     1
                                                                                     COMPLAINT
                                                   Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 2 of 37



                                      1 Texas. Plaintiff is further informed and believes, and based thereon alleges, that McKesson has

                                      2 offices in, and does business in, San Francisco, California.

                                      3            3.    Plaintiff is unaware of the true names and capacities of defendants sued herein as
                                      4 Does 1 through 25. Plaintiff will amend this Complaint to state their true names and capacities when

                                      5 ascertained. Plaintiff is informed and believes, and based thereon alleges, that each of the Doe

                                      6 Defendants is in some manner responsible for damages alleged herein.

                                      7            4.    Plaintiff is informed and believes, and based thereon alleges, that Defendants, and
                                      8 each of them, were and are the agents, servants, employees, and representatives of each of the other

                                      9 Defendants, and in doing the things herein alleged, acted within the scope and course of such

                                     10 agency, service, employment and/or representation.
   LEVINSON ARSHONSKY & KURTZ, LLP




                                     11            5.    This Court has subject matter jurisdiction over this action under its diversity
                                     12 jurisdiction, pursuant to 28 U.S.C. § 1332(a), because: (a) the amount in controversy exceeds

                                     13 $75,000, exclusive of interest and costs; and (b) Plaintiff and Defendant are citizens of different

                                     14 states.

                                     15            6.    Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b)(2), because a
                                     16 substantial part of the events and/or omissions giving rise to the claim occurred in San Francisco

                                     17 California.

                                     18                                  BACKGROUND ON FACTORING1
                                     19           7.     Plaintiff is a financial services company which, among other things, provides
                                     20 financing facilities to its customers including but not limited to factoring facilities which involves

                                     21 the purchase of “Accounts2” from businesses. In factoring, the entity that purchases the Accounts is

                                     22 known as the “Factor.” The entity from which the Factor purchases the Accounts is the “Factoring

                                     23

                                     24
                                          1
                         This action which involves secured transactions is governed by the Uniform Commercial Code, as
                 25 adopted in the State of Montana as its Uniform Commercial Code (“UCC”) under Title 30 Trade and
                       Commerce. Under the UCC, the law governing perfection and priority of a security interest in
                 26 collateral is governed by the local law of the jurisdiction where the debtor and/or the collateral is
                       located. [See Mont. Code Ann. § 30-9A-301(1) and (2).]
                 27 2
                         The term “Account” references the term as defined in the, in relevant part as “…a right to payment
                 28    of a monetary obligation, whether or not earned by performance, (A) for property that has been or is
                       to be sold, leased, licensed, assigned, or otherwise disposed of, (B) for services rendered or to be
                       rendered, ….” [See Mont. Code Ann. § 30-9A-102(1)(b)(i).]
3028-001/910339_5.docx                                                  2
                                                                                    COMPLAINT
                                                   Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 3 of 37



                                      1 Client.” The Factoring Client’s customer, who owes payment on the Account is an “Account

                                      2 Debtor.3”

                                      3          8.      As a Factor, Plaintiff advances funds to its Factoring Clients by purchasing the
                                      4 Factoring Client’s Accounts and advancing a percentage of the account value. Plaintiff also takes a

                                      5 security interest in the Factoring Client’s assets (including but not limited to all of its Accounts) to

                                      6 secure repayment of the Factoring Client’s obligations. In collecting on its purchased and assigned

                                      7 Accounts and to evidence its ownership and security interest in same, Plaintiff or the Factoring

                                      8 Client provides notice to all of the Factoring Client’s Customers (i.e., its Account Debtors). The

                                      9 notice tells the Account Debtors that the Factoring Client’s Accounts have been assigned to Plaintiff

                                     10 for payment and that obligations owed to the Factoring Client are to be paid directly to Plaintiff
   LEVINSON ARSHONSKY & KURTZ, LLP




                                     11 (including amounts owed on Accounts which the Factor has not purchased). With respect to the

                                     12 Accounts that the Factor has purchased, once purchased, the Factoring Client does not retain any

                                     13 legal or equitable interest in the Account Sold. See Mont. Code Ann. § 30-9A-318(1)4. Thus, all

                                     14 legal and equitable interests in the sold Accounts, including the exclusive right to receive payment

                                     15 from the Account Debtor, vest with Plaintiff.

                                     16                                     THE SUBJECT AGREEMENTS
                                     17          9.      On or about October 30, 2018, Plaintiff entered into a Factoring and Security
                                     18 Agreement (“Factoring Agreement”), with non-party County X-Press Inc. (“CXPI”), a Montana

                                     19 corporation, whereby, among other things, Plaintiff agreed to purchase accounts from CXPI under an

                                     20 agreed upon formula based on CXPI’s accounts receivable. A true and correct copy of the Factoring

                                     21 Agreement, as redacted, but together with all addendums thereto, is attached hereto as Exhibit A and

                                     22 is fully incorporated herein by this reference.

                                     23          10.     Pursuant to the Factoring Agreement, Plaintiff purchased Accounts from and
                                     24 provided advances to CXPI. Furthermore, under the Factoring Agreement, CXPI granted Plaintiff a

                                     25 security interest in all of its assets, then-existing and after-acquired, which included, but is not

                                     26
                       3
                         Mont. Code Ann. § 30-9A-102(1)(c) defines “Account Debtor,” in relevant part, as “…a person
                 27 obligated on an account, chattel paper, or general intangible.”
                       4
                 28      Mont. Code Ann. § 30-9A-318(1) provides: “A debtor that has sold an account, chattel paper,
                       payment intangible, or promissory note does not retain a legal or equitable interest in the collateral
                       sold.”
3028-001/910339_5.docx                                              3
                                                                                     COMPLAINT
                                                    Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 4 of 37



                                       1 limited to all accounts, inventory, equipment general tangibles, chattel paper, and deposit accounts,

                                       2 referred to in financing agreements as the Collateral. Plaintiff perfected its security interest in the

                                       3 Collateral by, among other things, filing with the Montana Secretary of State a UCC-1 Financing

                                       4 Statement on October 31, 2018 bearing file number 1810312310820 (the “UCC-1”.) A true and

                                       5 correct copy of the filed UCC-1 is attached hereto as Exhibit B and is fully incorporated herein by

                                       6 this reference.

                                       7          11.      Plaintiff is informed and believes, and based thereon alleges, that CXPI is a
                                       8 commercial trucking company that provides ground-based shipping services.

                                       9          12.      Plaintiff is further informed and believes, and based thereon alleges, that at all
                                      10 relevant times hereto, Defendant was a customer and Account Debtor of CXPI and that CXPI
    LEVINSON ARSHONSKY & KURTZ, LLP




                                      11 provided trucking and/or other transportation services to Defendant pursuant to oral or written

                                      12 agreements entered into between CXPI and Defendant, the precise terms of which are within

                                      13 Defendant’s knowledge, and/or at Defendant’s specific request for such services.

                                      14          13.      Plaintiff is informed and believes, and based thereon alleges, that Defendant, as
                                      15 consignor or shipper (i.e.,the supplier or owner of commodities to be shipped) hired CXPI as the

                                      16 carrier (i.e., the company that transports the goods) to transport its goods for delivery to its various

                                      17 consignees (i.e., the party to whom the goods have been consigned).

                                      18          14.      Plaintiff is informed and believes, and based thereon alleges, that Defendant managed
                                      19 and kept track of its requested services via an electronic, proprietary vendor management system

                                      20 which Plaintiff believes was called the McKesson Supply Chain Reports.

                                      21          15.      Plaintiff is informed and believes, and based thereon alleges, that pursuant to
                                      22 Defendant’s requests for transportation services, CXPI would generate invoices with 30-day

                                      23 payment terms and those invoices would be provided to Defendant for payment.

                                      24          16.      Plaintiff is informed and believes, and based thereon alleges, that Defendant kept
                                      25 track of its request for services, invoices, and deliveries through its electronic proprietary vendor

                                      26 management system and would send Invoiced Shipment Reports to CXPI via email from

                                      27 McKessonSupplyChainReports@McKesson.com providing status of the invoice, including Delivery

                                      28 End Dates, costs, and other information.


3028-001/910339_5.docx                                                                      4
                                                                                      COMPLAINT
                                                    Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 5 of 37



                                       1          17.     After entering into the factoring arrangement with Plaintiff, CXPI, upon receipt of the
                                       2 Invoiced Shipment Reports, CXPI would then forward those reports to Plaintiff to confirm status of

                                       3 the invoices, delivery, and amounts, effectively verifying the validity of the invoices.

                                       4                                   THE NOTICE OF ASSIGNMENT
                                       5          18.     Pursuant to the Factoring Agreement and Mont. Code Ann. Mont. Code Ann. § 30-
                                       6 9A-406(1)5, on or about November 28, 2018, Plaintiff caused to be sent to Defendant a notice of the

                                       7 assignment, signed by Plaintiff and CXPI, of CXPI’s Accounts to Plaintiff (the “Notice of

                                       8 Assignment”). The Notice of Assignment advised Defendant about the financing relationship

                                       9 between Plaintiff and CXPI, specifically notifying Defendant that that the arrangement included “the

                                      10 sale and assignment of all existing and future accounts that are or become due on their accounts to
    LEVINSON ARSHONSKY & KURTZ, LLP




                                      11 OpenRoad Financial Services, Inc. under the Uniform Commercial Code.” Furthermore, the Notice

                                      12 of Assignment directed Defendant to make “all future payments” to Plaintiff at the addresses

                                      13 indicated therein. In addition, the Notice of Assignment further advised that Defendant “make the

                                      14 proper notations on [their] ledger” and that the “notice and instructions [therein] will remain in full

                                      15 force and effect until [they] are notified to the contrary in writing by OpenRoad Financial Services,

                                      16 Inc.” A true and correct copy of the Notice of Assignment is attached hereto as Exhibit C and is

                                      17 fully incorporated herein by this reference.

                                      18          19.     In addition to the Notice of Assignment, all of the invoices for the Accounts that were
                                      19 factored by Plaintiff and sent to Defendant also bore a stamp setting forth remittance instructions

                                      20 indicating payments were to be made to Plaintiff at the designated addresses/bank account

                                      21 information for Plaintiff, along with a warning instructing as follows, “DO NOT send payment to

                                      22 Carrier!”

                                      23          20.     Defendant received the Notice of Assignment and, to facilitate payment, transmitted
                                      24 an Electronic Payment Agreement (“Vendor Form”) to Plaintiff to facilitate electronic payments to

                                      25 Plaintiff. Plaintiff returned the completed Vendor Form to Defendant.

                                      26 ///

                                      27
                                           5
                                      28    Which provides, in relevant part that “[a]fter receipt of the notification, the account debtor may
                                           discharge its obligation by paying the assignee and may not discharge the obligation by paying the
                                           assignor.”
3028-001/910339_5.docx                                                                     5
                                                                                     COMPLAINT
                                                      Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 6 of 37



                                       1                     THE SUBJECT ACCOUNTS AND DEFENDANT’S DEFAULT
                                       2            21.     After receipt of the Notice of Assignment, as well as the completed and executed
                                       3 Vendor Form, Defendant, for a time, complied with the directive in the Notice of Assignment by

                                       4 making payments to Plaintiff of the amounts owed to CXPI.

                                       5            22.     However, Defendant became delinquent on its payment obligations and ceased
                                       6 making payments altogether to Plaintiff since in or about August of 2019.

                                       7            23.     Outstanding invoices for services provided by CXPI to Defendant were mostly billed
                                       8 to Defendant’s San Francisco office and were dated between September 3, 2019 and October 15,

                                       9 2019 (the “Subject Invoices”). The Subject Invoices were purchased by Plaintiff and remain unpaid

                                      10 despite the fact that all services were completed. True and correct copies of the Subject Invoices are
    LEVINSON ARSHONSKY & KURTZ, LLP




                                      11 collectively attached hereto as composite Exhibit D and are fully incorporated herein by this

                                      12 reference.

                                      13            24.     The total principal amount of the payments that remain outstanding with respect to
                                      14 the Subject Invoices is $226,974.58.

                                      15            25.     In addition to the Subject Invoices, Plaintiff is informed and believes, and based
                                      16 thereon alleges, that additional amounts became due and owing by Defendant to CXPI, which

                                      17 constitute Plaintiff’s secured collateral and are assigned to Plaintiff for payment. Plaintiff does not

                                      18 know the full extent of amounts owed by Defendant regarding services provided by CXPI which

                                      19 were not factored by Plaintiff.

                                      20            26.     Additionally, Plaintiff is informed and believes, and based thereon alleges, that
                                      21 Defendants paid all or part of the Subject Invoices and/or additional invoices or other amounts

                                      22 incurred directly to CXPI and and/or someone other than Plaintiff—contrary to the directive in the

                                      23 Notice of Assignment. Plaintiff does not know the full extent of the amounts paid over notice.

                                      24               PLAINTIFF’S AUTHORITY TO COLLECT THE SUBJECT ACCOUNTS
                                      25            27.     Division 9 (Secured Transactions) of the UCC governs Plaintiff’s authority to collect
                                      26 on the Subject Invoices, other invoices, and all amounts owed to CXPI from Defendant. As assignee

                                      27 of CXPI’s Accounts (the “Subject Accounts6”) and holder of a duly perfected security interest

                                      28
                                           6
                                               The Subject Accounts includes the Subject Invoices.
3028-001/910339_5.docx                                                                     6
                                                                                       COMPLAINT
                                                    Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 7 of 37



                                       1 therein, Plaintiff has authority under the UCC to enforce its Notice of Assignment and obtain full

                                       2 payment on the Subject Accounts from Defendant.

                                       3          28.     Pursuant to the Factoring Agreement, Plaintiff advanced funding to CXPI to purchase
                                       4 the Subject Invoices, and Plaintiff was granted a security interest in, and took assignment of, all of

                                       5 CXPI’s Accounts, including the Subject Invoices. The Factoring Agreement also authorized

                                       6 Plaintiff to collect the Accounts of CXPI from CXPI’s Account Debtors such as the Defendant. In

                                       7 addition, CXPI was in default of its obligations under the Factoring Agreement. Pursuant to Mont.

                                       8 Code Ann. § 30-9A-201(1), the terms of the Factoring Agreement were effective as between CXPI

                                       9 and Plaintiff and as against all creditors of CXPI. And, under Mont. Code Ann. § 30-9A-607(1),

                                      10 pursuant to the agreement of CXPI under the Factoring Agreement, Plaintiff has authority, among
    LEVINSON ARSHONSKY & KURTZ, LLP




                                      11 other things, to both:

                                      12                  “(a)    “[n]otify an account debtor or other person obligated on collateral to make
                                      13                          payment . . . to . . . the secured party,” and
                                      14                  (c)     “[e]nforce the obligations of an account debtor or other person obligated on
                                      15                          collateral and exercise the rights of the debtor with respect to the obligation of
                                      16                          the account debtor or other person obligated on collateral to make payment ...
                                      17                          to the debtor.”
                                      18          29.     As a result, pursuant to the terms of the Factoring Agreement and Mont. Code Ann. §
                                      19 30-9A-607(1), Plaintiff can exercise its rights to its Collateral by, among other things, enforcing

                                      20 Defendant’s obligation to pay for CXPI’s services and other charges due under the Subject

                                      21 Accounts.

                                      22          30.     Despite Plaintiff's multiple demands for payment, Defendant has failed to pay its total
                                      23 outstanding obligations.

                                      24          31.     With this action, Plaintiff seeks to recover the amounts still due and owing from
                                      25 Defendant on the Subject Accounts.

                                      26 ///

                                      27 ///

                                      28 ///


3028-001/910339_5.docx                                                                      7
                                                                                      COMPLAINT
                                                    Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 8 of 37



                                       1                                      FIRST CLAIM FOR RELIEF
                                       2                   (Breach of Contract Pursuant to Common Law and Mont. Code Ann.
                                       3     §§ 30-1-106, 30-9A-201, 30-9A-201, 30-9A-318, 30-9A-406, 30-9A-607 against all Defendants)
                                       4          32.     Plaintiff realleges, refers to, and incorporates by reference paragraphs 1 through 31,
                                       5 inclusive, of this Complaint as though fully set forth herein.

                                       6          33.     Plaintiff is informed and believes, and on that basis alleges, that Defendant and CXPI
                                       7 entered into the written and/or oral agreements, the exact terms of which are specifically within

                                       8 Defendant’s knowledge, but in which Plaintiff is informed and believes that, Defendant, as

                                       9 consignor or shipper hired CXPI as the carrier to transport Defendants goods for delivery to

                                      10 Defendant’s various consignees, at agreed upon rates/fees.
    LEVINSON ARSHONSKY & KURTZ, LLP




                                      11          34.     Plaintiff is informed and believes, and based thereon alleges, that Defendant managed
                                      12 and kept track of its requested services via an electronic, proprietary vendor management system

                                      13 which Plaintiff believes was called the McKesson Supply Chain Reports.

                                      14          35.     Plaintiff is informed and believes, and based thereon alleges, that pursuant to
                                      15 Defendant’s requests for transportation services, CXPI would generate invoices with 30-day

                                      16 payment terms and those invoices would be provided to Defendant for payment.

                                      17          36.     Plaintiff is informed and believes, and based thereon alleges, that Defendant kept
                                      18 track of its request for services, invoices, and deliveries through its electronic proprietary vendor

                                      19 management system and would send Invoiced Shipment Reports to CXPI via email from

                                      20 McKessonSupplyChainReports@McKesson.com providing status of the invoice, including Delivery

                                      21 End Dates, costs, and other information.

                                      22          37.     Upon receipt of the Invoiced Shipment Reports, CXPI would then forward those
                                      23 reports to Plaintiff to confirm status of the invoices, delivery, and amounts, effectively verifying the

                                      24 validity of the invoices.

                                      25          38.     Plaintiff is further informed and believes, and on that basis alleges, that the Subject
                                      26 Invoices accurately reflect amounts due from Defendant for CXPI’s services and related charges

                                      27 supplied to, or incurred for the benefit of, Defendant from in or about September 2019 through

                                      28 October 2019 in compliance with any of the agreements between CXPI and Defendant.


3028-001/910339_5.docx                                                                     8
                                                                                     COMPLAINT
                                                    Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 9 of 37



                                       1          39.     Plaintiff is further informed and believes, and on that basis alleges, that CXPI
                                       2 provided additional services outside of the Subject Invoices, in compliance with the agreements

                                       3 between CXPI and Defendant, for which CXPI issued invoices to Defendant for these services and

                                       4 for which payment is owed by Defendant to CXPI. The exact amount of the payments owed is

                                       5 currently unknown but will be subject to proof at trial.

                                       6          40.     Plaintiff is further informed and believes, and on that basis alleges, that CXPI fully
                                       7 performed all of its obligations under the terms of the parties’ agreements and that CXPI satisfied all

                                       8 conditions precedent to Defendant’s duty to issue payment to CXPI under the agreements, except for

                                       9 any obligations or conditions excused or waived by Defendant’s nonperformance or other conduct.

                                      10          41.     Moreover, as evidenced by, among other things, its payments on prior CXPI Invoices,
    LEVINSON ARSHONSKY & KURTZ, LLP




                                      11 Defendant received and assented to the terms of the Notice of Assignment, which provided notice

                                      12 that CXPI’s Account had been assigned to Plaintiff and that all payments on that Account should be

                                      13 remitted only to Plaintiff. Plaintiff fully performed all of its obligations under the terms of the

                                      14 Notice of Assignment and satisfied all conditions precedent to Defendant’s duty to issue payment to

                                      15 Plaintiff under its terms, except for any obligations or conditions excused or waived by Defendant’s

                                      16 nonperformance or other conduct.

                                      17          42.     Plaintiff is further informed and believes, and based thereon alleges, that payment on
                                      18 the Subject Accounts was due from Defendant to Plaintiff, pursuant to the Factoring Agreement and

                                      19 the Notice of Assignment.

                                      20          43.     As set forth supra, Plaintiff was the owner of and/or the assignee of the rights to
                                      21 payment on the Subject Accounts arising from the services provided by CXPI to, or for the benefit

                                      22 of, Defendant. Plaintiff also held a duly perfected security interest in the Subject Accounts under the

                                      23 Factoring Agreement. After assigning the Subject Accounts to Plaintiff, CXPI retained no further

                                      24 interest in the Subject Accounts pursuant to Mont. Code Ann. § 30-9A-318. Pursuant to Mont. Code

                                      25 Ann. §§ 30-9A-201, 30-9A-201, 30-9A-318, 30-9A-406, 30-9A-607, Plaintiff, alone, was entitled to

                                      26 receipt of payments from Defendant on the Subject Accounts and as CXPI was in default of its

                                      27 obligations, Plaintiff is entitled to enforce the obligations on the Accounts. In fact, pursuant to the

                                      28 ///


3028-001/910339_5.docx                                                                     9
                                                                                      COMPLAINT
                                                   Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 10 of 37



                                       1 terms of the Notice of Assignment, as acknowledged by Defendant’s prior payments to Plaintiff, all

                                       2 payments were to be made solely to Plaintiff.

                                       3          44.     By failing to pay to Plaintiff the amounts due and owing for CXPI’s services under
                                       4 the Subject Invoices, Defendant breached the terms of its agreements with CXPI, breached the

                                       5 Notice of Assignment, and failed to discharge its obligations to pay for CXPI’s work pursuant to

                                       6 Mont. Code Ann. § 30-9A-406(1).

                                       7          45.     Despite Plaintiff’s demands, to date, Defendant has refused to pay Plaintiff any
                                       8 portion of the amounts due and owing on the Subject Accounts.

                                       9          46.     As a result of Defendant’s breaches, Plaintiff has been damaged in the amount of, at
                                      10 least, $226,974.58, plus accruing costs, and applicable prejudgment interest.
    LEVINSON ARSHONSKY & KURTZ, LLP




                                      11                                    SECOND CLAIM FOR RELIEF
                                      12                                (Services Rendered against all Defendants)
                                      13          47.     Plaintiff refers to and incorporates by reference paragraphs 1 through 31 of this
                                      14 Complaint as though set forth fully herein.

                                      15          48.     As set forth supra, and within the two (2) years last past, CXPI provided professional
                                      16 trucking and/or other transportation services at the request of Defendant. Invoices memorializing the

                                      17 amounts due from Defendant for those services were, in turn, sent to Defendant to request payment

                                      18 for the services.

                                      19          49.     As set forth supra, Plaintiff was the assignee of the rights to payment on the Subject
                                      20 Accounts arising from the services provided by CXPI to, or for the benefit of, Defendant. Plaintiff

                                      21 also held a duly perfected security interest in the Subject Accounts under the Factoring Agreement.

                                      22 After selling and/or assigning the Subject Accounts to Plaintiff, CXPI retained no further interest in

                                      23 the Subject Accounts pursuant to Mont. Code Ann. § 30-9A-318. Pursuant to Mont. Code Ann. §§

                                      24 30-9A-201, 30-9A-201, 30-9A-318, 30-9A-406, 30-9A-607, Plaintiff, alone, was entitled to receipt

                                      25 of payments from Defendant on the Subject Accounts.

                                      26          50.     Defendant received notice of Plaintiff’s right to payment for the services performed
                                      27 by CXPI and, indeed, previously complied with the directive by paying Plaintiff. Pursuant to the

                                      28 terms of the Notice of Assignment, all payments were to be made solely to Plaintiff.


3028-001/910339_5.docx                                                                    10
                                                                                     COMPLAINT
                                                   Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 11 of 37



                                       1          51.     Despite Plaintiff’s demand for payment, Defendant has refused to make payment to
                                       2 Plaintiff for the services that Defendant received.

                                       3          52.     As a result, Defendant is indebted to Plaintiff, in the amount of, at least, $226,974.58,
                                       4 plus accruing costs and applicable prejudgment interest.

                                       5                                     THIRD CLAIM FOR RELIEF
                                       6                      (Beach of Statutory Duty to Pay Pursuant to Mont. Code Ann.
                                       7    §§ 30-1-106, 30-9A-201, 30-9A-201, 30-9A-318, 30-9A-406, 30-9A-607 Against all Defendants)
                                       8          53.     Plaintiff refers to and incorporates by reference paragraphs 1 through 52 of this
                                       9 Complaint as though set forth fully herein.

                                      10          54.     On or about October 30, 2018, CXPI sent Defendant a Notice of Assignment,
    LEVINSON ARSHONSKY & KURTZ, LLP




                                      11 attached hereto as Exhibit C, whereby CXPI advised Defendant about the financing relationship

                                      12 between Plaintiff and CXPI and specified that the agreement between Plaintiff and CXPI included

                                      13 “the sale and assignment of all existing and future accounts that are or become due on their accounts

                                      14 to OpenRoad Financial Services, Inc.” Furthermore, the Notice of Assignment directed Defendant

                                      15 to make “all future payments” to Plaintiff at the address indicated therein. In addition, the Notice of

                                      16 Assignment further advised that the “notice and instructions herein will remain in full force and

                                      17 effect until you are notified to the contrary in writing by OpenRoad Financial Services, Inc.”

                                      18          55.     Despite its receipt of the authenticated Notice of Assignment and Plaintiff’s demands
                                      19 for payment of all outstanding amounts owed on the Subject Accounts, including the Subject

                                      20 Invoices, Defendant has refused to pay Plaintiff on the outstanding obligations.

                                      21          56.     Furthermore, despite its receipt of the authenticated Notice of Assignment, Defendant
                                      22 disregarded the payment instructions and made payments directly, to CXPI and/or a person or entity

                                      23 other than Plaintiff in an amount to be determined at trial, which payments were contrary to the

                                      24 directive in the Notice of Assignment and without having been instructed, in writing, by Plaintiff to

                                      25 do so.

                                      26          57.     Pursuant to Mont. Code Ann. § 30-9A-406, such payments do not discharge
                                      27 Defendant’s obligation to pay Plaintiff.

                                      28 ///


3028-001/910339_5.docx                                                                     11
                                                                                     COMPLAINT
                                                   Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 12 of 37



                                       1           58.    Pursuant to Mont. Code Ann. §§ 30-1-106, 30-9A-201, 30-9A-201, 30-9A-318, 30-
                                       2 9A-406, and 30-9A-607, Plaintiff, alone, was entitled to receipt of payments from Defendant on the

                                       3 Subject Accounts and is entitled to enforce Defendant’s obligations thereunder.

                                       4           59.    Accordingly, there is now due, owing, and unpaid from Defendant to Plaintiff the
                                       5 sum of at least $226,974.58, plus accruing costs and applicable prejudgment interest.

                                       6                                     FOURTH CLAIM FOR RELIEF
                                       7                                 (Declaratory Relief against all Defendants)
                                       8           60.    Plaintiff refers to and incorporates by reference paragraphs 1 through 59 of this
                                       9 Complaint as though set forth fully herein.

                                      10           61.    Plaintiff is informed and believes, and based thereon alleges that an actual and
    LEVINSON ARSHONSKY & KURTZ, LLP




                                      11 justifiable controversy has arisen and now exists between the parties in which Plaintiff contends and

                                      12 Defendant denies: (i) that Plaintiff holds a valid, first priority security interest in all of CXPI’s

                                      13 Assets including its Accounts and General Intangibles, among other assets, as defined in the

                                      14 Factoring Agreement (the “Collateral”); (ii) that Defendant is obligated to make payment to Plaintiff

                                      15 on the Subject Accounts pursuant to its obligations under its agreements with CXPI, the Notice of

                                      16 Assignment, and its obligations under the UCC; and (iii) that Defendant is obligated to make

                                      17 payment to Plaintiff on the amounts paid over notice to anyone other than Plaintiff.

                                      18           62.    Plaintiff is informed and believes, and based thereon alleges, that a judicial
                                      19 determination is necessary and appropriate so that the parties may ascertain their respective rights

                                      20 and obligations with respect to the Subject Accounts and pursuant to the UCC in regards to the

                                      21 alleged amounts of the outstanding debt.

                                      22           63.    As a result of the foregoing, Plaintiff is entitled to a declaratory judgment to the effect
                                      23 that, Plaintiff is entitled to an award against Defendant for the total amounts owed under the Subject

                                      24 Accounts and the amounts paid over notice.

                                      25                                       FIFTH CLAIM FOR RELIEF
                                      26                                     (Accounting against all Defendants)
                                      27           64.    Plaintiff realleges and incorporates herein by reference as though fully set forth in full
                                      28 the allegations of Paragraphs 1 through 63, inclusive.


3028-001/910339_5.docx                                                                      12
                                                                                      COMPLAINT
                                                   Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 13 of 37



                                       1          65.      In addition to purchasing the Subject Invoices, Plaintiff holds a valid, first priority
                                       2 security interest in all of CXPI’s Assets including its Accounts and General Intangibles, among other

                                       3 assets, as defined in the Factoring Agreement as the Collateral. Thus, Defendant is obligated to make

                                       4 payment to Plaintiff on all invoices, whether purchased or not, pursuant to its obligations under its

                                       5 agreements with CXPI, the Notice of Assignment, and its obligations under the UCC. Based upon

                                       6 Defendant’s wrongful acts and conduct, Plaintiff is entitled to an accounting of all amounts owed by

                                       7 Defendant to CXPI, whether or not Plaintiff purchased said invoices.

                                       8          66.      Furthermore, as Defendant’s payment obligations to Plaintiff are not discharged when
                                       9 Defendant makes payment on amounts owed on CXPI’s Accounts to anyone other than Plaintiff,

                                      10 Plaintiff is entitled to an account of the amounts paid over notice by Defendant to anyone other than
    LEVINSON ARSHONSKY & KURTZ, LLP




                                      11 Plaintiff.

                                      12          67.      Plaintiff further requests that this Court enter orders against Defendant for damages as
                                      13 found by the accounting.

                                      14              WHEREFORE, Plaintiff prays for judgment in favor of Plaintiff and against Defendant as
                                      15 follows:

                                      16 As to the First, Second, and Third Causes of Action

                                      17          1.       For monetary damages, in an amount subject to proof, of at least $226,974.58;
                                      18 As to the Fourth Cause of Action

                                      19          2.       For a declaration that Plaintiff is entitled to an award against Defendant for the total
                                      20 amount owed under the Subject Invoices;

                                      21          3.       For a declaration that Plaintiff is entitled to an award against Defendant for the total
                                      22 amounts paid over notice;

                                      23 As to the Fifth Cause of Action

                                      24          4.       For an order requiring that Defendant account fully for all amounts owed on CXPI
                                      25                   accounts, whether or not purchased/factored by Plaintiff;
                                      26          5.       For an order requiring that Defendant account fully for all amounts paid over notice
                                      27                   on CXPI Accounts to anyone other than Plaintiff;
                                      28          6.       For damages as found by the accounting;

3028-001/910339_5.docx                                                                      13
                                                                                       COMPLAINT
                                                  Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 14 of 37



                                       1 As to All Claims for Relief

                                       2         7.     For prejudgment interest at the legal rate; and
                                       3         8.     For such other and further relief as the Court may deem just and proper.
                                       4

                                       5 Dated: February 20, 2020                      LEVINSON ARSHONSKY & KURTZ, LLP
                                       6

                                       7                                               By: /s/ Anne C. Manalili
                                                                                           ANNE C. MANALILI
                                       8                                               Attorneys for Plaintiff OPENROAD FINANCIAL
                                                                                       SERVICES, INC.
                                       9

                                      10
    LEVINSON ARSHONSKY & KURTZ, LLP




                                      11

                                      12

                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28


3028-001/910339_5.docx                                                                  14
                                                                                   COMPLAINT
Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 15 of 37




          EXHIBIT “A”

                           15
               Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 16 of 37




                                              FACTORING AND SECURITY AGREEMENT

THIS FACTORING AND SECURITY AGREEMENT (Agreement) is entered into between OpenRoad Financial Services Inc., (Purchaser),
with offices located at PO Box 484, Dallas, OR 97338, and County X-Press Inc, (Seller), with offices located at PO Box 17741, Missoula,
MT 59808.

Purchaser and Seller agree that the following shall constitute the terms upon with Purchaser shall act as Client's sole factor:

1.   Definitions.

          1.1         "Accounts" - all contract rights, docrunents, notes, instruments and all other forms of obligations owed to or owned by
          Seller, all general intangibles relating thereto, all proceeds thereoJ: all guaranties, supporting obligations and security therefore, and
          all goods and rights represented thereby and arising therefrom, including, but not limited to, returned, reclaimed and repossessed goods
          and the rights of stoppage in transit, replevin and reclamation.                                                                         ·

          1.2        "Avoidance Claim" - means the assertion, complaint, judgment or otherwise against Purchaser, any payment Purchaser
          received with respect to any Account, whether the amount related thereto was paid by the Account Debtor, the Seller, on behalf of
          Seller or for its benefit, or any lien granted to Purchaser is avoidable (or recoverable from Purchaser) under the Bankruptcy Code,
          any other debtor relief statute, including, but not limited to, preference claims, fraudulent transfer claims, or through receivership,
          assigrunent for the benefit of creditors or any equivalent recovery law, rule or regulation which relates to the adjustment of debtor
          and creditor relations.

         1.3        "CoUateral"- all of Seller' s now owned or hereafter acquired Accounts, Equipment, lnventOiy, Goods,
         Financial Assets, Chattel Paper, Electronic Chattel Paper, Letters of Credit, Letter of Credit Rights, General Intangibles, Investment
         Property, Deposit Accounts, Instruments, the Reserve, Commercial Tort Claims, Supporting Obligations, Carrier Liens, all books,
         records, files and computer data related to the foregoing, and all proceeds of the foregoing.

         1.4        "Dispute"- any dispute, deduction, claim, offset, defense or counterclaim of any kind whatsoever, regardless of whether
         the same is in an amount greater than, equal to or less than the Account concerned, regardless of whether the same is valid or bona
         fide, regardless of whether the same in whole or in part relates to the Account on which payment is being withheld or other Accounts
         or goods or services already paid for, and regardless of whether the same arises by reason of an act of God, civil strife, war, currency
         restriction, foreign political restriction or regulation, or the like, or any other reason.

          1.5       "Eligible Account" - an Account which is acceptable for purchase as determined by Purchaser, in its sole
          discretion.

         1.6       "Invalid Invoice Fee"-      percent (     ) of the Gross Invoice Amount of any purchased Account as
         liquidated damages for failure to comply with Section 4. 7(a) herein.

         1.7       "Maximum Factoring Advances Percentage" - shall mean, as of the date of determination by Purchaser, in its sole
         discretion, an amow1t up to the percentage set forth in Schedule A, No. I of the Purchase Price of all outstanding Accounts purchased
         from Seller by Purchaser.

         1.8       "Missing Notation Fee" -       percent (      of the Gross Invoice Amount of any purchased Account as
         liquidated damages for failure to comply with Section 2. 6.

         1.9       "Misdirected Payment Fee"-         percent (      ofthe amount of any payment on account of a purchased Account which
         has been received by Seller and not delivered to Purchaser on the business day following receipt by Seller.

         1.10       "Obligations"- shall mean and include each and all of the following: the obligation to pay and perform when due all debts
         and all obligations, liabilities, covenants, agreements, guaranties, warranties and representations of Seller to Purchaser, of any and
         every kind and natw-e, whether heretofore, now or hereafter owing, arising, due or payable from Seller to Purchaser howsoever
         created, incurred, acquired, arising or evidenced; whether primary, secondary, direct, absolute, contingent, fixed, secured, unsecured,
         or otherwise; whether as principal or guarantor; liquidated or unliquidated; certain or uncertain; detennined or undetermined; due or
         to become due; as a result of present or future advances or otherwise; joint or individual; pursuant to or caused by Seller's breach of
         this Agreement, any Special Accommodation Agreement, or any other present or future agreement or instrument, or created by
         operation oflaw or otherwise; evidenced by a written instrument or oral; created directly between Purchaser or owed by Seller to a
         third party and acquired by Purchaser from a third party; monetary or nonmonetary.

         1.11     "Reserve" - a bookkeeping account on the books of Purchaser representing an unpaid portion of the Purchase Price,
         maintained by Purchaser to ensure Seller's performance with the provisions hereof




                                                              EXHIBIT "A"
                                                                  16
               Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 17 of 37




         1.12       "Special Accommodation" - shall mean financial accommodations that Purchaser may provide to Seller, in Purchaser's
         sole discretion, in excess of the Maximum Factoring Advances Percentage; an addendtnnletter agreement or other document, entered
         by and between Purchaser and Seller separate and apart from this Agreement, shall memorialize the fees, repayment tenns, and other
         conditions governing the Special Accommodation (the "Special Accommodation Agreement'').

2.   Factoring.

         2.1       Sale of Accounts. Seller shall present to Purchaser Eligible Accounts for purchase pursuant to this Agreement in a form
         acceptable to Purchaser in Purchaser's sole discretion. Seller agrees that it will do all of its business through Purchaser as Seller's sole
         factor and Seller hereby assigns and sells to Purchaser, as absolute owner, all Accounts. Purchaser shall be under no obligation to
         purchase Seller's Accounts and shall only purchase Eligible Accounts.

         2.2      P urchase P rice of Accounts. The Purchase Price of each Eligible Account accepted by Purchaser shall be the gross face
         amomt ofthe Account (the "Gross invoice Amount") less all credits, discounts and allowances, granted to, or claimed by, the Accomt
         Debtor and disclosed to Purchaser prior to Purchaser's purchase of the Eligible Account.

         2.3       Factoring Fees. Purchaser shall charge Seller the Discount Fee for each Account as provided for in Schedule A, No.2.

         2.4        Reserve. Purchaser shall charge and retain an amount equal to the inverse of the Maximum Factoring Advances Percentage,
         which amount shall be held as the Reserve. Purchaser may, from time to time, at its sole discretion, charge the aggregate Reserve with:
         (a) any losses which may be incurred in relation to any Account purchased hereunder; (b) any Account that Purchaser determines are
         not Eligible Accounts; (c) anticipated fees identified and payable under this Agreement; (d) any other obligation due to Purchaser
         under this Agreement; or (e) other amounts that Purchaser deems appropriate in its sole discretion. Purchaser agrees to maintain the
         Reserve mentioned herein, the maintenance of which, however, shall not vest the Seller any right, title, or interest therein, it being
         understood that the amounts held as the Reserve shall be kept as a reserve to pay the Obligations of the Seller incurred under the
         provisions ofthis Agreement. Provided that there is no Event of Default, Purchaser, in its sole discretion, may initiate rebates to Seller
         from the Reserve, according to the timing specified at Schedule A, No. 5. Purchaser, in its sole discretion, may adjust the percentage
         of the Reserve.

         2.5       Repurchase R ights. Purchaser may require that Seller immediately repurchase, by payment of the then unpaid face amount
         of any purchased Account, together with any unpaid fees and other amounts owed relating to the purchased Account on demand, or at
         Purchaser's option, by Purchasers charge to the Reserve, upon the following events: (a) an Account is not paid by the AccoWlt Debtor
         within ninety (90) days of the date set forth on the invoice for the purchased Accollilt; (b) Seller has breached any warranties or
         promises in this Agreement with regard to an unpaid Acc01mt; (c) Seller and Account Debtor are involved in a Dispute of any kind,
         regardless of validity; and/or (d) the AccoWlt Debtor asserts a claim ofloss of any kind against Seller and/or Purchaser.

         2.6       Assignments and Other Documentation. All bills and invoices for all Accounts assigned to or purchased by Purchaser
         hereunder shall bear the following legend: "This account has been assigned to and is owned by and payable only to OpenRoad
         Financial Services lnc. at PO BOX 484, Dallas, OR 97338. Any objection to this invoice must be reported Purchaser, at said address."
         ln the event that Seller sends to an Account Debtor any invoice evidencing a purchased AccoWlt, which does not contain such notation
         (or suchothernotation otherwise acceptable to Purchaser as provided for in this Section), it will be impracticable or e>..1:remely difficult
         to determine the resulting damages suffered by Purchaser. It is therefore agreed that Seller shall immediately pay to Purchaser as
         liquidated damages the Missing Notation Fee. This Section shall not be construed to create any liability on the part of Purchaser for
         any errors in affixing said notation to any bills or invoices generated by Purchaser on behalf of Seller. Seller shall immediately provide
         to Purchaser such additional information as requested by Purchaser relating to any Account

         2.8        Term of this Agreement, Minim um Discoun t Fee. This Agreement shall be in effect for the Original Term and shall
         automatically renew for consecutive Renewal Terms unless terminated by either party giving the other written notice not less than
         thirty (30) days prior to the end of the Original Term or any Renewal Term, which written notice shall clearly state its intention to
         terminate at the end of the current tenn. Purchaser may terminate this Agreement at any time after an Event of Default. As
         consideration for Purchaser making the necessary financial accommodations and foregoing other factoring opportunities available in
         the market place, Seller agrees to pay the Purchaser during the Original Tenn and for each Renewal Tenn, the Minimum Monthly
         Discount Fee. If; at the end ofeachmonthly period, the Discount Fees paid by Seller is less than the Minimum Monthly Discount Fee,
         Purchaser may charge Seller with the amount of such deficiency. If Seller terminates this Agreement at any time prior to the expiration
         ofthe Original Term, or any subsequent Renewal Term, or ifthe Purchaser terminates this Agreement at any time upon the occurrence
         of an Event of Default, Seller shall remain obligated to pay the total of the Minimum Monthly Discount Fee for the time remaining
         for the Original Term or Renewal Term, as the case may be.

         2.9        Seller' s Post-Termination Liability. After tennination, Seller shall be liable to Purchaser for the full and prompt payment
         of the full amount of purchased Accounts, which are then outstanding and Wlpaid, disputed or Wldisputed, as well as any other then
         outstanding Obligation. Purchaser continues to have a security interest in the Collateral of Seller until all Obligations of Seller are paid
         in full.

                                                                        2



                                                               EXHIBIT "A"
                                                                   17
                 Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 18 of 37




          2.10      Other Fees and Costs. Seller shall pay Purchaser all other fees and costs incurred hereunder immediately when due,
          including, but not limited to, those fees and costs listed at Schedule A, No. 6.

3.   Collateral, Grant of Security Interest, ACH Authorization; Online Access to Deposit Accounts. F uel Advances.

          3.1       Collateral. As security and collateral for the Obligations, Seller hereby grants Purchaser a continuing security interest in,
          and assigns to Purchaser, all of Seller's right, title and interest in and to the Collateral.

          3.2         Filing Aut hor ization. Seller hereby authorizes Purchaser to flle any document they deem necessary to perfect their security
          interest in the CollateraL including, but not limited to, financing statements and any applicable amendments or continuation statements.

          3.3        ACH Authorization; Online Access to Deposit Accounts. In order to satisfy any of the Obligations and facilitate the
          purchase of Accounts, Purchaser is hereby authorized by Seller to initiate electronic debit or credit entries through the ACH. This
          authorization is irrevocable. In addition, to facilitate funding and the administration of this Agreement, at Purchaser's request, Seller
          shall provide to Purchaser any and all login identifications and passwords required for online access to Deposit Accounts maintained
          by Seller. Purchaser is authorized to review Seller's Deposit Accounts at any time, and Seller shall immediately notify Purchaser of
          any change in the login identifications or passwords for the Deposit Accounts.

          J .4       F uel Advances. Standard fee per fuel advance for EFS is $35.00 during the week & $50.00 on weekends. ORFS requires
          that ALL loads that receive an advance be factored tJu·ough ORFS or a minimum $300 fee will apply. No outside or other advances
          can be taken on ORFS factored loads and are prohibited. If an outside advance is taken, ORFS reserves the right to charge full amount
          of the linehaul on the load advanced or being factored. We can advance up to 50% (not to exceed $2500) of the linehaul on each load.
          Paperwork needs to be received no later than 48 hours after delivery. If paperwork is received after 48 hours after delivery, it is up to
          ORFS sole discretion to apply a 10% late fee of the gross linehaul.

4.   Rep1·esentations, Warranties and Covenants of Seller. To induce Purchaser to enter into this Agreement, Seller represents and warrants
     that each of the following representations and warranties now is and hereafter will continue to be true and correct in all respects and Seller
     has and will timely perform each of the following covenants:

          4.1        Validity of Accounts. Seller represents, warrants and covenants, as to each Account sold and assigned hereunder that, at
          the time of its creation and at the time it is assigned to Purchaser hereunder, the Account is a valid, bona fide account, representing an
          undisputed indebtedness incurred by the named account debtor for goods actually sold and delivered or for services completely
          rendered; there are no setoffs, offsets or counterclaims, genuine or otherwise, against the Account; the Account does not represent
          sale of goods or services provided to a parent, subsidiary or affiliate or a consignment, sale or return or a bill and hold transaction; no
          agreement written, oral, or otherwise, exists permitting any deduction or discount (other than the discount stated on the invoice); Seller
          is the lawful owner of the Account and has the right to sell and assign the same to Purchaser; the Account is free of all security
          interests, liens and encumbrances other than those in Purchaser's favor, and the Account is due and payable in accordance with its
          te1ms. Without limiting the foregoing, Seller has not granted a security interest to a bank or any other creditor, which security includes
          the Accounts and/or all of the "present and after acquired property" of the Client.

          .J.2      L iens. Seller shall not grant or permit or suffer to exist any lien upon or security interest in Seller's current assets in favor
          of any party other than Purchaser without Purchaser's written consent.

         4.3       Solvency. Seller is a solvent entity in good standing under the laws of the state of its formation and qualified in all States
         where such qualification is required; the execution, delivery and performance of this Agreement has been duly authorized and is not
         in contravention of any applicable Jaw, Seller's corporate charter or by-laws, if applicable, or any agreem ent or order by which Seller
         is bmmd.

         4.4         Coq)orate Name and Location. Seller shall not change its corporate name, company name, or trade name or the location
         of Seller' s office or open any new offices without giving Purchaser at least thirty (30) days prior written notice. At the present time,
         Seller represents, wau-ants and covenants that it only conducts business at the addresses listed herein.

         4.5       Books and Records. All books and records pertaining to the Accounts or to any current assets owned by Seller shall be
         maintained solely and exclusively at the Seller's address listed herein and no such books and records shall be moved or transferred
         without giving Purchaser thirty (30) days prior written notice.

         4.6        N o Sale of Property. Seller shall not sell, lease, transfer or otherwise dispose of all or substantially all of Seller's property
         or assets, or consolidate with or m erge into or with any corporation or other entity without Purchaser' s prior written consent.

         4.7       Trade Names. The trade names or styles set forth herein are the only trade names or styles under which Seller shall transact
         business; Accounts sold to Purchaser hereunder and represented by invoices bearing such trade names or styles are wholly owned by


                                                                         3



                                                                EXHIBIT "A"
                                                                    18
            Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 19 of 37




      Seller; the undertaking, representations and warranties made in connection therewith shall be identical to and of the same force and
      effect as those made with respect to invoices bearing Client's corporate or business name; Client's use o f any trade names or styles is
      in compliance with all laws regarding the use of such trade names or styles. Client shall give Purchaser thirty (30) day' s prior written
      notice of the change of any trade name or style or Seller's use of any new trade name or style.

      4.8       No Discounts. No Discounts, credits or allowances will be issued, granted or allowed by Seller to customers and no returns
      will be accepted without Purchaser's prior written consent; provided, however, that until Purchaser notifies Seller to the contrary,
      Seller may presume Purchaser's consent Discounts, credits or allowances once issued may be claimed only by the customer.

      4.9       Carrier. Seller is a motor carrier, who provides motor vehicle transportation for compensation; Seller is not a freight broker
      or person who, for compensation, arranges, o r offers to arrange, the transportation of property by an authorized motor carrier.

      4.10      Complete Disclosure. There is no fact which Seller has not disclosed to Purchaser in writing which could materially
      adversely affect the properties, business or financial condition of Seller or any of the Collateral or which is necessary to disclose in
      order to keep the foregoing representations and warranties from being misleading.

5.    Administration.

      5.1 Duties Regarding Accounts.

      (a)        Seller shall, from time to time, execute and deliver to Purchaser confirmatory schedules of Accounts sold to Purchaser,
      together with the original of each invoice, acceptable evidence of shipment and such other documentation and proofs of delivery as
      Purchaser may require. Each invoice shall bear a notice, in form satisfactory to Purchaser, that it has been sold and assigned to and
      is payable only to Purchaser. Seller agrees to prepare all invoices, but Purchaser may do so at Purchaser's option. Purchaser shall
      mail all invoices unless Purchaser decides, at its option, to permit Seller to mail invoices. Seller agrees to execute and deliver to
      Purchaser such further instruments of assignment, financing statements and instruments of further assurance as Purchaser may
      reasonably require. Seller hereby authorized Purchaser to execute on Seller's behalf and file such Uniform Commercial Code (UCC)
      financing statements as Purchaser may deem necessary in order to perfect and maintain the security interests granted by Seller in
      accordance with this Agreement and any other agreement between Seller and Purchaser, and Seller further agrees that Purchaser may
      file this Agreem ent or a copy thereof as s uch UCC financing statement. Seller agrees to bear the cost of all filing fees, filing ta..'.:es,
      search reports, legal fees and other charges incurred by Purchaser in the perfection, protection and preservation of the rights and
      collateral security herein granted to Purchaser.

      (b)        lf any remittances are made directly to Seller, Seller's employees or agents or representatives, Seller shall act as trustee of
      an express trust for Purchaser's benefit, hold the same as Purchaser's property and deliver the same to Purchaser forthwith i.n kind.
      Failure to deliver misdirected payments in the form received within three (3) business days of receipt may, at the option ofPurchaser,
      result in a ten percent (10%) charge on the amount of the misdirected payment. Purchaser and/or such designee of Purchaser may
      from time t o time appoint or hereby appointed Seller' s attorney-in-fact to endorse Seller' s nan1e on any and all checks or other fonns
      of remittances received by Purchaser where such endorsement is required to effect collection and to transmit notices to customers, in
      Seller's name or in Purchaser's, that amounts owing by them have been assigned and are payable directly to Purchaser; this power,
      being coupled with an interest, is irrevocable.

      (c)        Purchaser may, at all times, have access to, inspect and make extracts from all of Client's records, files and books of
      account. Purchaser may, at any time after default by Seller hereunder, remove from Seller' s premises all such records, files and
      books relating to Accounts. Seller will promptly furnish Purchaser with all statements prepared by or for seller showing Seller's
      financial condition and the results of Seller's operations and such other statement as Purchaser may reasonably require. Seller
      authorized Purchaser to communicate directly with Seller's independent certified public accountants, bookkeepers, or accountants,
      and shall authorize such persons to discuss Seller' s financial condition and statements directly with Purchaser.

      5.2         Customer C redit. If Purchaser determines that the credit standing of a customer has deteriorated after Purchaser has
      purchased an Account, Seller shall, at Purchaser request, exercise such rights as Seller may have, and Seller hereby grants Purchaser
      tl1e right to take such steps in Seller's name or Purchaser's name.

      5.3.      M onthly Statement. Purchaser shall render a monthly statement of account to Seller within twenty (20) days after the end
      ofeach month. Such statement of account shall constitute an account stated unless Seller make written obj ection tllereto within thirty
      (30) days from the date such statement is sent to Seller.

6.   A pplication of Payments. Checks, instmments and all other non-cash payments delivered to Purchaser in payment or on account o f
     the Accounts or the Obligations constitute conditional payment only until such items are actually paid in cash to Purchaser, for the
     purpose of computing fees earned by Purchaser, credit therefore and for bank wire transfers, shall be given after receipt by
     Purchaser, as provided for in Schedule A, No. 10. All payments made by or on behalf of, and all credits due to Seller, may be


                                                                      4




                                                            EXHIBIT "A"
                                                                19
            Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 20 of 37




     applied and reapplied in whole or in part to any of the Obligations to such extent and in such manner, as Purchaser shall determine in
     its sole discretion. Purchaser shall have the continuing exclusive right to apply and reapply any and all such p ayments in such
     manner as Purchaser shall determine in its sole discretion, notwithstanding any entry by Purchaser upon any of its books and records.
     Any payments received on any Account not factored by Purchaser shall be placed in the Reserve.

7.   Events ofDefaultand Remedies.

     7.1          Events of Default. The occurrence of any of the following acts or events shall constitute an Event of Default: (a) if Seller
     fails to make payment of any of the Obligations when due; (b) if Seller fails to make any remittance required by this Agreement; (c) if
     Seller commits any breach of any of the terms, representations, warranties, covenants, conditions or provisions of this Agreement, or
     of any present or future supplement or amendment h ereto or of any other agreement between Seller and Purchaser; (d) if Seller becomes
     insolvent or unable to meet Seller' s debts as they mature; € if Seller delivers to Purchaser a false financial statement; (f) if Seller calls,
     or has called by a third party, a meeting ofSeller's creditors; (g) if Seller has commenced by or against Seller any bankruptcy proceeding,
     insolvency, arrangement or similar proceeding; (h) if Seller makes an assignment for the benefit of creditors; (i) if a receiver, receiver
     and m anager, trustee or custodian is appointed in respect of Seller's assets or any of them; (j) if Seller suspends or discontinues doing
     business for any reason; (k) if a receiver or trustee of any kind is appointed for Seller or any of Seller's property; (1) if any guarantor of
     Seller's Obligations shall become insolvent or have commenced by or against such guarantor any bankruptcy proceeding, insolvency,
     arrangement or similar proceeding; (m) if any guaranty of Seller' s obligations is terminated; (n) ifany change of ownership occurs with
     respect to more than forty (40%) percent of Seller's capital stock or similar equity interest; or (o) if a n otice oflien, levy or assessment
     is filed of record with respect to all or any of Seller's assets by the United States or any de partment, agency or instrumentality thereof
     or by any state, county, municipal or other governmental agency.

     7.2         Remedies. Upon the occurrence of an Event of Default, Purchaser shall have the right to terminate this Agreement and all
     other arrangements existing between Seller and Purchaser forthwith and without notice, and the Obligations shall mature and b ecom e
     immediately due and payable and Purchaser shall have the right to withhold any further payments to Seller until all Obligations have
     been paid in full. In addition, Purchaser shall have all of the rights of a secured party under the Uniform Commercial Code, including
     without limitation, the right to take possession of any collateral in which Purchaser has a security interest and to dispose of same at
     public or private sale and Seller will be liable for any deficiency. Purchaser shall not be required to proceed against any collateral but
     may proceed against Seller directly. In the event any action is brought to enforce, contest, challenge, modify or invalidate the terms of
     this Agreement, including, but not limited to, any lawsuit or arbitration, Seller agrees to pay Purchaser's costs and reasonable attorney's
     fees incurred therein.

9.    General.

      9.3        Indemnity. Seller shall indemnify and hold Purchaser harmless from and against any and all claims, debts,
      losses, demands, actions, causes ofaction, lawsuits, Avoidance Claims, damages, penalties, judgments, liabilities, costs and expenses
      (including, without limitation, attorneys' fees), of any kind or nature which Purchaser may sustain or incur in connection with, or
      arising from, this Agreement, any other present or future agreement, or the breach by Seller of any representation, warranty, covenant
      or provision contained herein or therein, or any other transaction contemplated h ereby or thereby or relating hereto or thereto, or any
      other matter, cause or thing whatsoever, occurred, done, omitted or suffered by Purchaser relating in any way to Seller.
      Notwithstanding any other provision ofthis Agreement to the contrary, the indemnity agreement set forth in this Section shall survive
      termination of this Agreement. If Seller fails to honor this Section of the Agreement after termination thereof, Purchaser shall have
      the right to re-fi.le its UCC-1 financing statement and shall have the right to pursue any and all rights and rem edies against Seller as
      contemplated by this Agreement, any law or in equity. Purchaser may, in its sole discretion, hold or supplemen t a Reserve to account
      for any Avoidance Claim.

      9.4       Collection Agencies and Collection Affiliates. Seller shall forthwith pay to Purchaser or to the Collection Agency the
      amount of all actual collection agency fees and all other costs incurred by Purchaser under and pursuant to this Agreement, or any
      other present or future agreement, or in connection with any transaction, or with respect to the Collateral or the defense or enforcement
      of Purchaser's interests. All collection agencies fees and costs to which Purchaser may be entitled pursuant to this Section shall
      immediately become part of Seller's Obligations and shall be due on demand.

      9.5        Attorneys' Fees and Costs. Seller shall forthwith pay to Purchaser the amount of all actual attorneys' fees and all other
      costs incurred by Purchaser under and pursuant to this Agreement, or any other present or future agreement, or in connection with
      any transaction, or with respect to the Collateral or the defense or enforcement of Purchaser's interests (whether or n ot Purchaser
      files a lawsuit against Seller), including any proceedings in Bankruptcy Court. In the event Purchaser files any lawsuit predicated on
      a breach ofthis Agreement or is any way related to this Agreem ent, the Purchaser shall be entitled to r ecover its costs and attorneys'
      fees, including, but not limited to, attorneys' fees and costs incurred. All attorneys' fees and costs to which Purchaser may be entitled
      pursuant to this Section shall immediately become part of Seller's Obligations and shall be due on demand.

      9.6       Prohibition Against Assignment. The provisions of this Agreement shall be binding upon and inure to the benefit of the
      respective su ccessors, assigns, heirs, beneficiaries and representatives of the parties; however, that Seller may not assign or transfer

                                                                      5




                                                            EXHIBIT "A"
                                                                20
                 Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 21 of 37




           any of its rights under this Agreement without the prior written consent of Purchaser, and any prohibited assignment shall be void.
           No consent by Purchaser to any assignment shall relieve Seller or any guarantor from its liability for the Obligations. Without
           limiting the generality of the foregoing, all rights and benefits of Purchaser under this Agreement may be exercised by any
           institution with which Purchaser maintains any rediscount, factoring or other relationship and by any other person or entity
           designated by Purchaser.

           9.12      Amendment. The terms and provisions ofthis Agreement may not be waived, altered, modified or amended
           except in a writing executed by Seller and a duly authorized officer, employee, or agent of Purchaser.

           9.15       Credit Re11orts. Seller authorizes Purchaser to obtain credit reports for Seller and all guarantors at any time, in Purchaser's
           sole discretion.

           9.16       Governing Law, Jurisdiction; Venue. This Agreement and all acts and transactions hereunder and thereunder and all rights
           and Obligations of Purchaser and Seller shall be governed, construed and interpreted in accordance with the internal laws of the State
           of Oregon. Seller: (i) agrees that all actions or proceedings relating directly or indirectly hereto shall, at the option of Purchaser, be
           litigated in courts located within said state, and, that, at the option of Purchaser, the exclusive venue therefore shall be Polk County,
           State of Oregon ; (ii) consents to the jurisdiction and venue of any such court and consents to service of process in any such action or
           proceeding by personal delivery or any other method permitted by law; and (iii) waives any and all rights Seller may have to object to
           the jurisdiction of any such court, or to transfer or change the venue of any such action or proceeding.

           9.19  Waiver of Right to J ury Trial. PURCHASER AND SELLER HEREBY WAIVE THEIR RESPECTIVE RJGHTS TO A
           JURY TRIAL IN ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARJSING OUT OF THIS AGREEMENT, ANY
           OTHER PRESENT OR FUTURE INSTRUMENT OR AGREEMENT BETWEEN PURCHASER AND SELLER, AND ANY
           CONDUCT, ACTS OR OMISSIONS OF PURCHASER OR SELLER OR ANY OF THEIR DIRECTORS, MEMBERS,
           PARTNERS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED W ITH
           PURCHASER OR SELLER. PURCHASER AND SELLER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
           INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EAC H HAS ALREADY RELIED ON THE WAIVER
           IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
           RELATED FUTURE DEALINGS. PURCHASER AND SELLER FURTHER WARRANT AND REPRESENT THAT EACH HAS
           REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT EACH KNOWINGLY AND VOLUNTARJLY
           WAIVES ITS JURY TRLI\L RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL .

    IN "VITNESS WHEREOF, the parties hereto have executed this Agreement through their d uly authorized officers or agents.

Dated:   \,o\~:>\) '(> , 20~ (t1te "Effective Date")
OpenRoad Financial Services, Inc.
(Purchaser)

By:_ _ Name:




                                                                         6



                                                                EXHIBIT "A"
                                                                    21
            Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 22 of 37




                               SCHEDULE A TO FACTORING AND SECU RITY AGREEMENT


1.    Maximum Factoring Advances Percentage: 97% of the Purchase Price of each Eligible Account purchased l.Ulder this
      Agreement. Purchaser may adjust the Maximum Factoring Advances Percentage upward or downward at any time, in its sole
      discretion.

2.    Discount Fee:        for OpenRoad Transportation loads and        for all other customers of the Gross Invoice Amount of each
      Eligible Account purchased under this Agreement, plus       of the Gross Invoice Amount for every 60 days, plus         of the Gross
      Invoice Amount for every 90 days that the Accol.Ult is not paid by the Accol.Ult Debtor after the date for payment set forth on the
      invoice for the Account.

3.    Minimum Monthly Discount Fee: $N/A per month.

4.    Default Factor Advance Fee: (Discount Fee plus N/A% of the Gross Invoice Amount of each Eligible Account purchased
      under this Agreement.)

5.    Timing of Rebates from Reserve: N/A.

6.    Fees and costs:     ACH Fee:

                          Wiring Fee:

                          Invoice Preparation Fee:

                          New Client Set up Fee:           (one-time fee) WAIVED

                          Fuel Advance Fee:

                          Reserve: $N/A

7.    O riginal Term:N/A.

8.    Trade Names and Styles: County Xpress Inc.

9.    Address Where Seller Transacts Business and Address for Location of Collateral:


10.   Application of Payments: l business day(s) after receipt by Purchaser.

11.   Notice to Seller:




                                                                                                   Solin ' •   lni~


                                                                   7



                                                         EXHIBIT "A"
                                                             22
Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 23 of 37




          EXHIBIT “B”

                           23
Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 24 of 37




                        EXHIBIT B
                           24
Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 25 of 37




                        EXHIBIT B
                           25
Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 26 of 37




                        EXHIBIT B
                           26
Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 27 of 37




          EXHIBIT “C”

                           27
                   Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 28 of 37




Notice of Assignment                                                OPENROAD
                                                                         FINANCiAL SERV1CbS
October 30, 2018                                                    P0 Box484
                                                                    Dallas, Oregon 9733 8
                                                                    503-687-2787




Connty X-Press Inc has obtained the services of OpenRoad Financial Services, Inc. as a partner in processing
accounts receivable and as an additional source of working capital. This allows Connty X-Press Inc to better
service their clientele and continue to grow and to accommodate the changes that growth brings.

This arrangement allows County X-Press Inc to focus on delivery ofthe highest quality products and services
during their growth as the company you've grown to depend on.

This an·angement also includes the sale and assignment of all existing and future accounts that are or become
due on their accounts to OpenRoad Financial Services, Inc. under the Uniform Commercial Code. Accordingly,
you are hereafter directed to make all future payments as follows:

Send Payments by Check:                       Send Payments Electronically:
OpenRoad Financial Services, Inc.             Columbia Bank
PO Box 484                                    Routing #: 125108272
Dallas, OR 97338                              Accounting #: 7000759675
                                              Remit ACH Stub: accounting@openrdfs.com


Please make the proper notations on your ledger. This notice and the instructions herein will remain in full force
and effect until you are notified to the contrary in writing by OpenRoad Financial Services, Inc. Should you
have any questions please call OpenRoad Financial Services, Inc. at 503-687-2787.

Sincerely,




OpenRoad Financial Services, Inc.                                        ounty X-Press Inc




                                                  EXHIBIT "C"
                                                      28
Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 29 of 37




          EXHIBIT “D”

                           29
                Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 30 of 37



OpenRoad Financial Services, Inc.                                                                        Invoice
PO Box 484                                                                             Inv #                  5714
Dallas Oregon 97338                                                                    Date                9/3/2019
503-687-2787                                                                           Load #        Wk8/26-Wk8/30
accounting@openrdfs.com




Bill To                                                               Carrier
McKesson Pharmaceutical                                               County X-Press Inc MC# 566978
1 Post St
San Francisco, CA 94104                                               303-562-4809



 Load Number     Terms         Due Date                            Description                          Amount
Wk8/26-Wk8/3    30 days        10/3/2019   Please see rate sheet                                        $29,979.14



                                                                                     Invoice Total      $29,979.14




                                                                      Make all checks payable to
                                                                      OpenRoad Financial Services, Inc.
                                ,~
                                  I                                   PO Box 484
                                                                      Dallas Oregon 97338
                                                                      503-687-2787


                          v_   ..     ~
                                                                      DO NOT send payment to Carrier!




                                                EXHIBIT "D"
                                                    30
                      Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 31 of 37



OpenRoad Financial Services, Inc.                                                                          Invoice
PO Box 484                                                                                 Inv #                5754
Dallas Oregon 97338                                                                        Date             9/10/2019
503-687-2787                                                                               Load #        Wk9/3-Wk9/6
accounting@openrdfs.com




Bill To                                                                 Carrier
McKesson Pharmaceutical                                                 County X-Press Inc MC# 566978
1 Post St
San Francisco, CA 94104                                                 303-562-4809


—       -   —_... _                --           -                    ___ - p       ---         --___ .
    Load Number        Terms     Due Date                            Descri tion                          Amount
Wk9/3-Wk9/6           30 days   10/10/2019   Please see rate sheet                                        $25,243.02



                                                                                         Invoice Total    $25,243.02




                                                                        Make all checks payable to
                                                                        OpenRoad Financial Services, Inc.
                                                                        PO Box 484
                                                                        Dallas Oregon 97338
                                                                        503-687-2787



                                                                        DO NOT send payment to Carrier!




                                                    EXHIBIT "D"
                                                        31
                    Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 32 of 37



OpenRoad Financial Services, Inc.                                                                                   Invoice
PO Box 484                                                                                     Inv #                     5797
Dallas Oregon 97338                                                                            Date                  9/17/2019
503-687-2787                                                                                   Load #            Wk9/9-Wk9/13
accounting@open rdfs.com




Bill To                                                                       Carrier
McKesson Pharmaceutical                                                       County X-Press Inc MC# 566978
1 Post St
San Francisco, CA 94104                                                       303-562-4809



 Load Number         Terms           Due Date                              Description                       i    Amount
Wk9/9-Wk9/13        30 days          10/17/2019    Please see rate sheet                                          $30,278.75



                                                                                             Invoice Total         $30,278.75




                                                                              Make all checks payable to
                                                                              OpenRoad Financial Services, Inc.
                                                                              PO Box 484
                                                                              Dallas Oregon 97338
                                                                              503-687-2787



                                                                              DO NOT send payment to Carrier!
           ;
           ~   ~t     ~~.;.   ~I.P     ~ ~K       .~




                                                       EXHIBIT "D"
                                                           32
                       Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 33 of 37



    OpenRoad Financial Services, Inc.                                                                       Invoice
5   PO Box 484                                                                            Inv #                 5839
    Dallas Oregon 97338                                                                   Date             9/24/2019
    503-687-2787                                                                          Load #         Wk 9/16-9/20
    accounting@openrdfs.com




    Bill To                                                              Carrier
    McKesson Pharmaceutical                                              County X-Press Inc MC# 566978
    1 Post St
    San Francisco, CA 94104                                              303-562-4809



     Load Number        Terms    Due Date                             Description                          Amount
    Wk 9/16-9/20       30 days   10/24/2019   Please see rate sheet                                        $15,009.67



                                                                                        Invoice Total      $15,009.67




                                                                         Make all checks payable to
                                                                         OpenRoad Financial Services, Inc.
                            "~                                           PO Box 484
                                                                         Dallas Oregon 97338
                                                                         503-687-2787


                   ~                  ~

           ""                                                            DO NOT send payment to Carrier!




                                                   EXHIBIT "D"
                                                       33
                   Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 34 of 37



OpenRoad Financial Services, Inc.                                                                                         Invoice
PO Box 484                                                                                              Inv #                  5840
Dallas Oregon 97338                                                                                     Date              9/24/2019
503-687-2787                                                                                            Load #         Wk 9/16/-9/20
accounting@openrdfs.com




gl~~ TO                                                                               Carrier
McKesson Pharmaceutical                                                               County X-Press Inc MC# 566978
1 Post St
San Francisco, CA 94104                                                               303-562-4809



 Load Number ~          Terms               Due Date       (                       Description                     I    Amount
Wk 9/16/-9/20 ~        30 days             10/24/2019      Please see rate sheet                                        $15,149.55



                                                                                                     InvoiceTotal~ $15,149.55




                                                                                      Make all checks payable to
                                                                                      OpenRoad Financial Services, Inc.
                                                                                      PO Box 484
                                                                                      Dallas Oregon 97338
                                                                                      503-687-2787

                   ~           ~         ~                   ~4
        ~B   ~~.       ~..~k ..~,.                    ~• .~f..~
                                     ..~_ ~f~ ~;k_.~ µ..
                              _,       ~      ~~      ,; ,                            DO NOT send payment to Carrier!




                                                                  EXHIBIT "D"
                                                                      34
                Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 35 of 37



OpenRoad Financial Services, Inc.                                                                                       Invoice
PO Box 484                                                                                           Inv #                5879
Dallas Oregon 97338                                                                                  Date            10/1/2019
503-687-2787                                                                                         Load #     Wk9/23-Wk9/27
accounting@open rdfs.com




BI~~ TO                                                                             Carrier
McKesson Pharmaceutical                                                             County X-Press Inc MC# 566978
McKesson DC 8180
Salt Lake City, UT 84104                                                            303-562-4809



Load Number ~     Terms         I    Due Date                                    Description                          Amount
Wk9/23-Wk9/2     30 days            10/31/2019           Please see rate sheet                                        $37,145.73



                                                                                                   Invoice Total ~ $37,145.73




                                                                                    Make all checks payable to
                                                                                    OpenRoad Financial Services, Inc.
                                                                                    PO Box 484
                                                                                    Dallas Oregon 97338
                                                                                    503-687-2787
                                            Po
                           ~                     ~
         ,~ ~                  _ ~ . .~-             ~   .~ G.
                                           ""                                       DO NOT send payment to Carrier!




                                                             EXHIBIT "D"
                                                                 35
               Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 36 of 37



OpenRoad Financial Services, Inc.                                                                             Invoice
PO Box 484                                                                                  Inv #                 5916
Dallas Oregon 97338                                                                         Date              10/8/2019
503-687-2787                                                                                Load #        Wk9/30-Wk9/4
accounting@openrdfs.com




BI~~ TO                                                                    Carrier
McKesson Pharmaceutical                                                    County X-Press Inc MC# 566978
1 Post St
San Francisco, CA 94104                                                    303-562-4809



Load Number        Terms           Due Date                             Description                          Amount
Wk9/30-Wk9/4       30 days         11/7/2019    Please see rate sheet                                        $37,086.79



                                                                                          Invoice Total      $37,086.79




                                                                           Make all checks payable to
                                                                           OpenRoad Financial Services, Inc.
                                                                           PO Box 484
                                                                           Dallas Oregon 97338
                                                                           503-687-2787


         .a.~ _.       ..    u.~    ~-         ~ .~
                      ""                                                   DO NOT send payment to Carrier!




                                                      EXHIBIT "D"
                                                          36
                    Case 3:20-cv-01298 Document 1 Filed 02/20/20 Page 37 of 37



OpenRoad Financial Services, Inc.                                                                                                                    Invoice
PO Box 484                                                                                                                        Inv #                   5955
Dallas Oregon 97338                                                                                                               Date               10/15/2019
503-687-2787                                                                                                                      Load #        Wk10/7-Wk10/11
accounting@openrdfs.com




81~~ TO                                                                                                          Carrier
McKesson Pharmaceutical                                                                                          County X-Press Inc MC# 566978
1 Post St
San Francisco, CA 94104                                                                                          303-562-4809



Load Number             Terms                         Due Date                                                Description                           Amount
Wk10/7-Wk10/            30 days                    11/14/2019                         Please see rate sheet                                        $37,081.93



                                                                                                                                Invoice Total       $37,081.93




                                                                                                                 Make ail checks payable to
                                                                                                                 OpenRoad Financial Services, Inc.
                                                                                                                 PO Box 484
                                                                                                                 Dallas Oregon 97338
                                                                                                                 503-687-2787



                 (~       g    g   /@ '¢          Y                /   y                                         DO NOT send payment to Carrier!
          to   } V jQ     F..I .R / R d...S   4..1 A_yx   ~~ . W       "4., d   s ~ ~,i




                                                                                           EXHIBIT "D"
                                                                                               37
